Filed Pursuant to Rule 424(b)(3) File No.: 333-148854 HINES REAL ESTATE INVESTMENT TRUST, INC. SUPPLEMENT NO.7 DATED DECEMBER 8, 2009 TO THE PROSPECTUS DATED APRIL 30, 2009 This prospectus supplement (“Supplement”) is part of and should be read in conjunction with the prospectus of Hines Real Estate Investment Trust, Inc., dated April 30, 2009 (the “Prospectus”), Supplement No. 5, dated October 28, 2009 and Supplement No. 6, dated November 17, 2009. The Prospectus superseded and replaced the original prospectus for this offering, dated July 1, 2008, and all prior supplements to such prospectus. Unless otherwise defined herein, capitalized terms used in this Supplement shall have the same meanings as in the Prospectus. The purposes of this Supplement are as follows: A. To update the Prospectus to reflect the upcoming cessation of new sales of shares pursuant to our primary offering and B. To update the Prospectus to reflect the suspension of our share redemption program. A.
